     Case 3:19-cv-01324-G Document 1 Filed 06/03/19                  Page 1 of 4 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                   :
Ibrahim Traore,                                    :
                                                   : Civil Action No.: 3:19-cv-1324
                        Plaintiff,                 :
        v.                                         :
                                                   :
Rent Recovery Solutions, LLC,                      : COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Ibrahim Traore, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of the

Plaintiff’s personal privacy by the Defendant in their illegal efforts to collect a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Ibrahim Traore (“Plaintiff”), is an adult individual residing in De

Soto, Texas, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant Rent Recovery Solutions, LLC (“RRS”), is a Georgia business entity

with an address of 1945 The Exchange South East, Suite 120, Atlanta, Georgia, 30339, operating

as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
     Case 3:19-cv-01324-G Document 1 Filed 06/03/19                  Page 2 of 4 PageID 2



                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A.     The Debt

       6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

       7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       8.      The Debt was purchased, assigned or transferred to RRS for collection, or RRS

was employed by the Creditor to collect the Debt.

       9.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.     RRS Engages in Harassment and Abusive Tactics

       10.     On or around December 24, 2018, RRS sent Plaintiff an initial collection letter in

an attempt to collect the Debt.

       11.     The letter advised Plaintiff of his right to dispute the Debt within 30 days.

       12.     On January 22, 2019, Plaintiff in writing disputed the Debt and requested

validation.

       13.     RRS failed to address Plaintiff’s dispute and continued calling Plaintiff in an

attempt to collect the Debt.

C.     Plaintiff Suffered Actual Damages

       14.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.




                                                 2
     Case 3:19-cv-01324-G Document 1 Filed 06/03/19                 Page 3 of 4 PageID 3



       15.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                    VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       16.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       17.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       18.     The Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

       19.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       20.     The Defendant’s conduct violated 15 U.S.C. § 1692g(b) in that Defendant

continued collection efforts even though the Debt had not been verified.

       21.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       22.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

               WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:

                    1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                                                 3
     Case 3:19-cv-01324-G Document 1 Filed 06/03/19                    Page 4 of 4 PageID 4



                 2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendant;

                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendant;

                 4. Actual damages from the Defendant for the all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations and intentional, reckless, and/or negligent invasions of

                      privacy in an amount to be determined at trial for the Plaintiff; and

                 5. Such other and further relief as may be just and proper.


                        TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: June 3, 2019

                                               Respectfully submitted,

                                               By /s/ Jody B. Burton

                                               Jody B. Burton, Esq.
                                               CT Bar # 422773
                                               LEMBERG LAW, L.L.C.
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               E-mail: jburton@lemberglaw.com
                                               Attorneys for Plaintiff




                                                  4
